Citation Nr: 1336628	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial rating in excess of 20 percent for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to July 1970 and from June 1987 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  Evidence received by the agency of original jurisdiction (AOJ) prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  38 C.F.R. § 19.37 (2012).

A review of the claims file shows that the most recent statement of the case (SSOC) was in February 2010.  Subsequent to that, the Veteran was afforded a VA examination for his eyes in August 2011 and additional VA treatment records dated through May 2013, which show psychiatric and eye treatment, were added to the claims file.  As regards the Veteran's service connection claim, there is no SSOC addressing this evidence, nor is there any indication that the RO felt that this evidence was duplicative of evidence previously discussed in the February 2010 SSOC or that it was not relevant.  Therefore, the Board finds that a remand is necessary for the additional treatment records to be considered and addressed by the AOJ in the first instance.  See 38 C.F.R. § 19.37.

As for the Veteran's initial rating claim, a rating decision dated in March 2013 was issued instead of an additional SSOC as the RO mistakenly believed that the Veteran had filed a new claim for an increased rating, even though his appeal of the April 2007 rating decision was still pending.  However, as 38 C.F.R. § 19.37 requires that an SSOC be issued, the Board concludes that a remand is necessary for the issuance of an SSOC addressing the Veteran's initial rating claim.

Additionally, the Board finds that the Veteran should be afforded a VA examination for his service connection claim.  His treatment records show diagnoses of psychiatric disorders including adjustment disorder with mixed anxiety and depressed mood and major depressive disorder/anxiety disorder.  A February 2010 record indicates that the Veteran's anxiety and depression were due, in part, to his physical condition.  As the Veteran is service-connected for various physical conditions of such severity as to warrant a total rating based on individual employability due to service-connected disabilities (TDIU), the Board concludes that a VA examination is necessary to determine if the Veteran has a psychiatric disorder that is secondary to a service-connected disability.  Also, the Veteran's DD 214 from his service ending in 1970 shows that he received the Combat Infantryman Badge.  Although his treatment records do not suggest a psychiatric disorder due to combat service, as a VA examination is necessary, the examiner should address whether the Veteran has a psychiatric disorder directly related to his military service, including any reported combat stressors.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric and eye treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received from the San Juan VA Medical Center (VAMC) as well as the Mayaguez Outpatient Clinic (OPC) since May 2013.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer opinions as to:

a. Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is related to his military service, including his combat experiences; and
b. Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is caused by the service-connected disabilities of atherosclerotic heart disease; diabetic nephropathy; diabetes mellitus, type II; diabetic retinopathy; peripheral neuropathy of the bilateral lower extremities; and malaria; and
c. Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is aggravated (permanently worsened beyond normal progression) by the service-connected disabilities of atherosclerotic heart disease; diabetic nephropathy; diabetes mellitus, type II; diabetic retinopathy; peripheral neuropathy of the bilateral lower extremities; and malaria.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

